Citation Nr: 1540179	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-15 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968, and from September 1970 to September 1974. 

This appeal is before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

Prior to the promulgation of a Board decision, the Veteran withdrew in writing his appeal of the issue of an initial rating in excess of 50 percent for PTSD. 


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of an initial rating in excess of 50 percent for PTSD have been met.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew the claim of an initial rating in excess of 50 percent for PTSD in an August 2015 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review the claim, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


